Exhibit 10.1

AdHarmonics, Inc.

100 Quannapowitt Parkway, Suite 205

Wakefield, MA 01880

August 27, 2010

Tomas Revesz

 

Re:

Offer of Employment by AdHarmonics, Inc.

Dear Tomas,

I am very pleased to confirm my offer to you of employment with AdHarmonics,
Inc. (the “Company”). You will report to the Chief Executive Officer in the
position of Chief Technology Officer, an exempt position. I look forward to your
acceptance of this offer and would like you to begin with us on September 6,
2010. A summary of the terms of this offer and the benefits currently provided
by the Company are as follows:

1.         Duties. Your duties to the Company shall be establishing the
Company’s technical vision and leading all aspects of the Company’s technology
development. You will also play an integral role in the Company’s strategic
direction, development, and future growth. These duties will be further defined
once you join the Company.

2.         Salary. Your salary will be $4,795.00 per semi-monthly pay period,
which equates to $115,080.00 per year.

3.         Bonuses. You will be paid a sign-on bonus (at the time of your first
regular paycheck) equal to $11,250.00. This bonus will be subject to recapture
should you voluntarily leave the Company prior to December 31, 2010. In
addition, you will be eligible to receive up to $33,750.00 in additional bonuses
(payable in three equal installments on January 15, 2011, April 15, 2011 and
July 15, 2011) based on continued-full time employment.

4.         Benefits. You will be eligible to participate in regular health
insurance and other employee benefit plans established by the Company for its
employees. You will be entitled to three weeks, which is equal to 15 working
days, of vacation during the calendar year. The amount of vacation time
available to you during your first year is determined by proration based on the
number of full months of employment completed by you during the year. You will
be entitled to two weeks, which is equal to ten working days, of sick time
during the calendar year. The amount of sick time available to you during your
first year is determined by proration based on the number of full months of
employment completed by you during the year. You will be entitled to ten
holidays, including nine designated days (New Year’s Day, President’s Day, Stock
Market Spring

 

1



--------------------------------------------------------------------------------

Holiday, Memorial Day, Independence Day, Labor Day, Columbus Day, Thanksgiving
Day, and Christmas Day) and one day to be used at your choice (the “Floating
Holiday).

5.         Stock Incentive. A recommendation will be submitted to the board of
directors of the Company to grant you options to acquire 92,310 shares of common
stock with a strike price equal to the fair market value of the Company’s common
stock on the day of the grant. 92,310 shares is intended to equal 4% of the
total outstanding shares and options after the anticipated investment in the
Company by Adverplex and the issuance of options to two other employees. It
equals 8.4% of the current outstanding shares of the Company. The stock options
will be subject to the terms of the AdHarmonics 2008 Stock Incentive Plan and a
stock option grant document. Vesting will occur over a four-year period with a
one-year cliff (25% vested after 12 months with 2.083% vesting at the end of
each month thereafter). In addition, upon a change of control of the Company, if
your vested option total does not equal one half of your total options under
this grant, the difference between one-half of your total options and your total
vested options shall immediately vest. The number of 92,310 options is subject
to adjustment up or down (to 4% of total outstanding stock and options,
including your options) should Adverplex’s equity holding after its investment
be different than anticipated.

6.         Expenses: The Company will reimburse you for reasonable travel and
other business expenses that you may incur in the performance of your duties,
subject to the Company’s policies.

7.         At Will Employment. While I look forward to a long and profitable
relationship, should you decide to accept this offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with or without cause.

8.         Acceptance. If you decide to accept our offer, please sign the
enclosed copy of this letter in the space indicated and return it to me. Before
joining the Company you will be required to sign the Company’s standard
agreement regarding inventions, confidentiality and non-competition. Your
signature will acknowledge that you have read and understood and agreed to the
terms and conditions of this offer letter and the attached documents, if any.
Should you have anything else that you wish to discuss, please do not hesitate
to call me.

 

Sincerely,

/s/ David Blundin

David Blundin

Chairman of the Board of Directors

 

2



--------------------------------------------------------------------------------

I have read and understood the above information and the Company’s offer of
employment as outlined above and hereby acknowledge, accept and agree to the
terms as set forth above. I will begin employment on September 6, 2010. I
confirm that, to the best of my knowledge and belief, there is no contractual
obligation to any previous employer which would prevent me from giving my full
efforts to the Company (other than and to the extent set forth herein) or
prevent the Company from benefiting from and retaining exclusive rights to any
ideas or products which I may develop during my employment by the Company. I
also acknowledge that my employment relationship with the Company is considered
to be employment-at-will and may be terminated by either the Company or me, with
or without cause or notice.

 

By:

 

/s/ Tomas Revesz

 

Tomas Revesz

 

Date: 8/31, 2010

 

3